Citation Nr: 0912945	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for right shoulder 
impingement syndrome. 

4.  Entitlement to an initial compensable disability rating 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to September 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2004 rating 
decisions of a Department of Veterans Affairs (VA), Regional 
Office (RO), in St. Petersburg, Florida.

In April 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 

The Board also remanded claims for service connection for a 
right upper extremity disorder (claimed as a disorder of the 
right hand, forearm, and elbow), and a left hand disorder.  
In June 2008, the RO granted service connection for carpal 
tunnel syndrome of the right and left upper extremities.  The 
manifestations and functional deficits of the claimed 
disorders of the right upper extremity and left hand have 
been encompassed by the June 2008 adjudication, and the 
benefit sought has been granted in full.  Therefore, as there 
is no longer a remaining question of law or fact, the issues 
are no longer before the Board on appeal.  38 U.S.C.A. § 7105 
(d) (5) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's recurrent muscle pain, spasms, and early 
osteoarthritis of the low back did not manifest to a degree 
warranting a rating of ten percent or more within one year 
after service.  The Veteran's current lumbar spine disorder 
is not related to any aspect of service.  

2.  The Veteran's recurrent muscle pain, spasms, and loss of 
curvature of the neck did not manifest to a degree warranting 
a rating of ten percent or more within one year after 
service.  The Veteran's current cervical spine disorder is 
not related to any aspect of service.  

3.  The Veteran's right shoulder impingement syndrome was 
first diagnosed several years after service and is not 
related to any aspect of service.  

4.  Prior to January 10, 2005, the Veteran's bilateral 
plantar fasciitis and residuals of surgery for heel spurs 
were manifested by recurrent dull aching discomfort of the 
heels and bottom of the feet after walking or resting 
overnight.  On examination, there was no tenderness on the 
heels or plantar surfaces and no callus or bunion formation 
on examination.  The Veteran used arch supports and soft 
shoes with some relief.

5.  Starting on January 10, 2005, the Veteran would 
experience extreme pain on extended walking and standing, and 
would use prescribed medication for pain and new shoe 
inserts.  

6.  Starting on December 22, 2004, the Veteran would 
experience nerve conduction deficits of the peroneal and 
tibial nerves of the left and right ankles which were  
related to numbness of the toes and metatarsals.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.71a, Diagnostic Codes 5003, 5291, 5292, 5294, 5295 (1999).  

2.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.71a, Diagnostic Codes 5003, 5290 (1999). 

3.  The criteria for service connection for right shoulder 
impingement have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

4.  The criteria for an initial compensable rating prior to 
January 10, 2005 for bilateral plantar fasciitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic code 5276 (2008). 

5.  The criteria for an increased staged rating for plantar 
fasciitis of 10 percent, effective January 10, 2005, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic code 5276 (2008). 

6.  The criteria for a staged rating of 10 percent each for 
neuritis resulting in numbness of the right and left feet, 
effective December 22, 2004, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Codes 8622-8624 (2008).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In correspondence in November 2003 and December 2003, the RO 
provided notices that met the requirements except that the 
notices did not provide information on the criteria for 
assignment of a rating or effective date.  However, the Board 
concludes that such error was harmless given that service 
connection for the low back, cervical spine, and right 
shoulder impingement are being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disorders.   

For bilateral plantar fasciitis, the Veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Veteran has also 
been provided with VA medical examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Service connection

The Veteran served as a U.S. Navy supply officer, retiring at 
the rank of Lieutenant 


Commander.  He contends that his low back and cervical spine 
disorders were first manifested in service or within the 
applicable presumptive period after service.  He contends 
that a deficit of the right shoulder first manifested in 
service or is secondary to spinal disorders.  He contends 
that his bilateral plantar fasciitis is more severe than is 
contemplated by the current rating.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(2008).
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1) (West 2002); 38 C.F.R. § 3.307(a) (3) (2008); see 
38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) 
(2008) (listing applicable chronic diseases, including 
arthritis and organic diseases of the nervous system).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). 

Low Back and Cervical Spine Disorders

Within one year of discharge, the following rating criteria 
were applicable to the Veteran's claimed back disorders.  
Limitation of motion of the cervical, dorsal, or lumbar spine 
warranted a noncompensable rating if slight, and a ten 
percent rating if moderate.  38 C.F.R. § 4.72, Diagnostic 
Codes 5290-92 (1999).  Sacro-iliac injury and weakness and 
lumbosacral strain warranted a noncompensable rating for 
slight subjective symptoms and a 10 percent rating for mild 
symptoms.  38 C.F.R. § 4.72, Diagnostic Codes 5294, 5295 
(1999).  Deficits in muscle group XX that affect postural 
support, extension, and lateral movements of the spine 
warrant a noncompensable rating if slight and a 10 percent 
rating if moderate.  38 C.F.R. § 4.72, Diagnostic Code 5320 
(1999).   

Degenerative arthritis, confirmed by X-ray, was rated on the 
basis of limitation of motion.  When limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each major joint affected by the limitation of motion.  Any 
limitation of motion must be confirmed by findings such as 
swelling muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999). 

In a July 2004 notice of disagreement, the Veteran stated 
that he experienced recurrent back pain from climbing ladders 
and injured his back in a fall from a ladder while serving 
aboard a destroyer from 1987 to 1990.  He stated that while 
on shore duty from 1990 to 1993, he was no longer was 
required to climb ladders but continued to experience back 
ache and neck stiffness.  He stated that that his symptoms 
became worse on temporary duty when he had to sleep on a cot.  
He further stated that his symptoms of muscle stiffness and 
pain worsened during an overseas assignment and later while 
performing duty aboard a cruiser to the extent that he could 
not turn his head to the left.   The Veteran noted that Navy 
chiropractic care was not available.   In correspondence in 
August 2004, a fellow officer from his tour of duty on the 
cruiser from 1996 to 1998 stated that he was aware of a 
second back injury that was very severe and limited the 
Veteran's neck movements for many months.  

Service treatment records showed that the Veteran sought 
treatment in April 1984 for low back pain after heavy lifting 
and standing for extended period of time.  An examiner noted 
paraspinal spasms and prescribed medication and whirlpool 
therapy.  There were no follow-up examinations.  The 
remainder of the records is silent for any symptoms, 
diagnoses, or treatment for low back or neck pain or any 
injuries from falls from a ladder.   In seven medical history 
questionnaires completed in conjunction with dental care from 
1988 to 1998, the Veteran denied any symptoms of arthritis or 
painful joints.  No back or neck symptoms or chronic 
disorders were reported by the Veteran or noted by examiners 
on physical examinations in April 1987, June 1988, May 1993, 
or on a medical screening for sea duty in June 1996.   In a 
medical history questionnaire associated with a retirement 
physical examination in July 1998, the Veteran denied any 
recurrent back pain.  No abnormalities of the spine were 
noted by the examiner.  

In May 1999 and June 1999 within one year of discharge from 
service, a private chiropractor noted the Veteran's reports 
of mid-back pain.  He did not note a history of back and neck 
pain or any back injuries.  He noted normal ranges of motion 
of the upper dorsal area and neck but with pain on motion and 
palpation in these regions of the spine.  X-rays showed mild 
loss of cervical curvature and early findings of 
osteoarthritis of the mid-dorsal spine.  The chiropractor 
diagnosed cervical facet joint fixation and swelling and 
thoracic aberrant motion.  He recommended conservative 
treatment "...to minimize the possibility of any permanent 
residuals..."  Records of chiropractic treatment through May 
2000 showed continued back and neck pain, point tenderness, 
and abnormal joint function of the cervical and lumbosacral 
motor units.  However, treatment was limited to manipulation.  
In June 1999, the chiropractor noted the Veteran's reports of 
greatly reduced pain and improved mobility.  

In January 2001, an examiner at a private health clinic noted 
the Veteran's reports of back and neck pain.  In February 
2001, another private physician noted that the Veteran was a 
new patient who had been seen at a military emergency room 
for back strain and spasm.  The physician noted mild palpable 
paraspinal muscle spasms and referred the Veteran for further 
chiropractic care.  In May 2001, the physician noted the 
Veteran's reports of back pain in the lower thoracic area 
with radiating pain to the right leg.  A magnetic resonance 
image showed bulging discs at L5-S1 with possible left 
lateral disc herniation.  The file contains records of 
treatment for back and neck pain from both providers through 
2004.  

In January 2002, a sonogram study showed facet inflammatory 
changes with myofascitis at C4-5, T2-3, T-12, and L3-4.   
Range of motion was less than normal.  Clinical results of 
muscle and nerve testing are of record but there are no 
interpretive comments by a physician.  In January 2004, 
magnetic resonance images of the cervical spine showed a 
protrusion of the C4-5 disc and foraminal stenosis at C5-6 
secondary to marginal osteophytes and degenerative disease.  
A magnetic resonance image of the mid and lower thoracic 
spine showed degenerative spondylosis and annular budging of 
multiple discs with no herniation.  In December 2004, a 
magnetic resonance image of the lumbar spine showed mild 
desiccation of all discs but no herniation or stenosis.  

In a January 2005 letter, a private physician and private 
chiropractor summarized their treatment of the Veteran over 
the previous four years.  They reviewed the previous clinical 
testing and also noted that the Veteran experienced a large 
muscle contortion of the rhomboid muscle on the left side of 
the back. They referred to attached copies of the service 
treatment records that showed only the 1984 treatment for low 
back muscle spasms.  They stated that the Veteran's disorders 
were irreversible and that he would likely continue to 
experience muscle spasms and pain despite regular treatment.  

In a March 2006 letter, a private neurologist stated that he 
diagnosed the Veteran with several neurological disorders 
including mild to moderate cervical and lumbar radiculopathy.  
He further stated that he reviewed the Veteran's service 
medical records and concluded that the disorders were "at 
least as likely as not or at least possible" that the 
current disorders are related to or were aggravated during 
his service.  He did not cite particular service treatment 
records to support his conclusion.  

In April 2008, a VA physician noted a review of the claims 
file and the Veteran's reports of daily moderate pain in the 
posterior neck and upper and lower back and radicular pain to 
the legs and arms.  The Veteran reported that he was able to 
walk for greater than one-quarter but less than one mile and 
experienced four incapacitating episodes within the last year 
that each lasted hours.  On examination, there was tenderness 
of the cervical and thoracic spinal areas with pain on motion 
but no spasms, atrophy, or weakness.  There was no abnormal 
gait or contour, no bowel or bladder incontinence, and no 
motor or sensory deficits except along the plantar surfaces 
of the feet.  Range of motion of the cervical spine was 
normal and pain free.   Range of motion of the thoracolumbar 
spine was slightly less than normal with pain at the limit of 
motion.  X-rays of the cervical and lumbar spine were normal.  
The physician diagnosed cervical and lumbar chronic strain 
with possible early degenerative joint disease.  Although he 
stated that magnetic resonance image and nerve conduction 
studies would be necessary for any additional diagnoses, he 
stated that the pain in the hands and feet were likely 
related to peripheral causes.  In May 2008, the physician 
referred to nerve conduction and electromyelogram studies and 
diagnosed bilateral carpal and tarsal tunnel entrapment.  He 
further stated that there was no current evidence of a 
significant degenerative disc disease or that the chronic 
neck and back pain represented a chronic disorder.   

The Board concludes that service connection for a low back 
disorder and a cervical spine disorder is not warranted.  
Except for a single episode of low back muscle pain in 1984, 
the service treatment records are silent for any symptoms of 
disorders of the back.  There was no follow up to the 1984 
treatment and no diagnosis of a chronic disorder of the 
spine.  The Board places less probative weight on the 
statements of the Veteran and his fellow officer because they 
describe a level and duration of chronic pain and immobility 
that is not consistent with the records of medical treatment 
during service.  Notably, the Veteran denied any back 
symptoms on his retirement physical examination, and the 
examiner noted no abnormalities of the spine.  The Board also 
places less probative weight on the opinion provided by the 
private neurologist in March 2006.  Although he stated that 
he reviewed the service treatment records, those records did 
not show treatment in service for back disorders.

Within one year of service, a chiropractor noted that X-rays 
showed mild loss of cervical curvature and early findings of 
osteoarthritis of the mid-dorsal spine. However, there was no 
limitation of motion.  The chiropractor noted moderate muscle 
pain but did not diagnose a chronic muscle disorder.  Rather, 
he recommended conservative treatment to minimize the 
possibility of any permanent residuals.  After manipulation 
treatment, the Veteran reported that his symptoms had 
improved.  Therefore, the Board concludes that the low back 
and cervical spine disorders were not diagnosed as chronic 
disorders and did not manifest to a degree of ten percent or 
more within one year of the date of separation from service.  
There was no limitation of motion.  The Veteran's symptoms 
are best described as slight and rapidly improved with 
chiropractic treatment.    

However, two years later, imaging studies in 2001, 2002, and 
2004 showed cervical and spinal deficits on several levels, 
and in 2005 the private attending physicians diagnosed disc 
bulges and stenosis of the cervical spine and degenerative 
spondylosis of the lumbar spine with qualitative assessments 
implying significant loss of function.  The physicians stated 
that the disorders appeared to have developed over a long 
period of time but did not review the service treatment 
records or note any history of injury.  The neurologist noted 
that he reviewed the service treatment records and found that 
lumbar and cervical radiculopathy was at least as likely as 
not or possibly related to service.  The Board places less 
probative weight on this conclusion because there is no 
service treatment record evidence of a back disorder or 
injury in service.  Furthermore, the VA physician in 2008 
found markedly less severe disability with normal X-rays of 
both spinal regions and with a less severe loss of function.  
The VA physician found no evidence of a back disorder in 
service and attributed the Veteran's extremity symptoms to 
peripheral, not spinal, disorders.  

The weight of the credible evidence demonstrates that the 
Veteran's recurrent muscle pain and spasms that manifested 
within one year after service were not diagnosed as chronic 
disorders and did not manifest to a degree that warranted a 
rating of ten percent or more.  The Veteran's current 
cervical and lumbar spinal disorders first manifested several 
years after service and are not related to any aspect of 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Shoulder Impingement Syndrome

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for an injury or disorder of the 
right shoulder prior to the date of the Veteran's retirement 
physical examination.  In seven medical history 
questionnaires completed in conjunction with dental care from 
1988 to 1998, the Veteran denied any symptoms of arthritis or 
painful joints.  No right shoulder symptoms were reported by 
the Veteran or noted by examiners on physical examinations in 
April 1987, June 1988, May 1993, or on a medical screening 
for sea duty in June 1996.   In a medical history 
questionnaire associated with a retirement physical 
examination in July 1998, the Veteran noted that he 
experienced a "trick" right elbow related to a fall on a 
ship.  However, the examiner noted possible impingement of 
the right shoulder and referred the Veteran for post-service 
VA treatment without further comment.

From June 1999 through February 2000, the Veteran underwent a 
course of chiropractic care for back and neck pain and 
stiffness, but the records are silent for any symptoms of the 
right shoulder.  

From 2001 through 2005, the Veteran received treatment for 
several musculoskeletal disorders from a private clinic.  In 
March 2002, testing of repetitive lifting motion of the right 
shoulder showed loss of strength of 17 to 27 percent over 
three repetitions.  There were no clinical interpretation of 
the test results and no associated diagnoses.  Records of 
treatment from July 2003 to November 2003 showed treatment 
for bilateral shoulder muscle spasms.  In a January 2005 
letter, the Veteran's attending physician and chiropractor 
noted that the Veteran experienced "muscle click" in an 
unidentified shoulder joint.  They discussed a disorder 
involving cramping of the left rhomboid muscle but did not 
discuss or diagnose right shoulder impingement.    

In a March 2006 letter, a private neurologist diagnosed 
bilateral carpal tunnel syndrome but did not diagnose or 
comment on a disorder of the right shoulder.  

In April 2008, a VA physician noted his review of the claims 
file and the Veteran's reports of deep right shoulder pain 
aggravated with overhead activity.  There was no history of 
episodes of dislocation or subluxation.  On examination, 
there was no deformity, instability, weakness, or stiffness.  
Range of motion testing showed limitations in flexion, 
abduction, and internal and external rotation with pain 
starting near the end of the range.  X-rays showed mild 
acromioclavicular joint arthritis.  The physician diagnosed 
bursitis, tendonitis, and chronic right shoulder impingement 
syndrome, noting that the disorder was chronic and affected 
his dominant arm.  The physician stated that the right 
shoulder disorder was not related to the cervical spine or a 
neurological disorder.  In a July 2008 addendum, the 
physician stated that impingement is an age-related chronic 
tendonopathy with no known predisposing conditions or 
aggravating factors and that there was no medical evidence to 
suggest the shoulder impingement was a result of military 
service.  

The Board concludes that service connection for right 
shoulder impingement is not warranted.  Service medical 
records showed no injury or treatment of the right shoulder 
except on the retirement physical examination when the 
Veteran reported a "trick" elbow.  The examiner noted only 
the possibility of a right shoulder disorder and referred the 
Veteran for further investigation after service.  There is no 
indication in the record that the Veteran sought post-service 
treatment for several years.  Starting in March 2002, 
examiners noted the first manifestations of a right shoulder 
disorder in the form of loss of strength, muscle spasms, and 
"muscle click."  The diagnosis of right shoulder 
impingement syndrome was not made until April 2008 when a VA 
examiner stated that the disorder was age-related and not a 
result of military service.  The Board acknowledges that the 
Veteran reported some shoulder discomfort at his retirement 
examination.  However, there is no evidence of an injury or 
symptoms during his service.  Furthermore, there is no 
evidence of medical treatment until 2002 and no diagnosis of 
a chronic disorder until 2005, even though the Veteran had 
been undergoing orthopedic and chiropractic treatment since 
2002.  

Therefore, the Board concludes that the weight of evidence is 
that a chronic right shoulder disorder did not manifest in 
service or within the presumptive period after service.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Bilateral Plantar Fasciitis

There are no specific rating criteria for bilateral plantar 
fasciitis.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  In a July 2004 notice of disagreement, the 
Veteran reported that he fell from a shipboard ladder and 
thought that he fractured his foot.  However, there is no 
service treatment record evidence of a specific foot injury. 
Although the Veteran has not been diagnosed with pes planus, 
the Board concludes that the rating criteria for acquired 
flatfoot are most appropriate for application.  The Board 
concludes that the criteria for acquired flatfoot best 
address the affected anatomical location and the specific 
symptoms experienced by the Veteran.  

Bilateral acquired flatfoot warrants a noncompensable rating 
for mild symptoms relieved by built-up shoe or arch supports.  
A 10 percent rating is warranted for moderate bilateral or 
unilateral symptoms with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating if the bilateral disorder is severe with objective 
evidence of marked deformity (pronation, abduction, et 
cetera), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A maximum 50 percent rating is warranted if the 
disorder is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board notes that as there is no evidence of weak foot, 
claw foot, hallux valgus, hallux rigidis, hammer toe, 
malunion of bones, or foot injury, the diagnostic criteria 
applicable to those disabilities do not apply.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277 to 5284 (2008).  

Neuritis of the internal popliteal nerve with incomplete 
paralysis of each foot warrants a 10 percent rating if mild 
and a 20 percent rating if moderate.  Similar ratings are 
warranted for other peroneal and tibial nerves affecting 
function of the foot.  38 C.F.R. § 4.124a, Diagnostic Codes 
8622-24.   

Service treatment records showed that the Veteran was treated 
for foot pain and heel spurs on several occasions including 
bilateral surgical releases of the plantar fascia.  The RO 
granted service connection and a noncompensable rating for 
bilateral plantar fasciitis and residuals of surgery for 
bilateral heel spurs, effective in November 2004, the date of 
receipt of the claim. 

In June 2004, a VA examiner noted the Veteran's reports of 
recurrent dull aching discomfort in his heels and the bottom 
of the feet after walking or overnight when his heels touched 
the bed.  The Veteran used arch supports and soft shoes with 
some relief.  The examiner noted no tenderness on the heels 
or plantar surfaces and no callus or bunion formation.  He 
diagnosed residuals of bilateral heel spur surgery and 
bilateral plantar fasciitis. 

In a July 2004 notice of disagreement, the Veteran described 
his foot symptoms and treatment in service and stated that 
the surgical release of tendons of the feet performed in 
service caused his feet to collapse and place all weight on 
the bones and not the muscle.  He did not further describe 
his current symptoms.  

In December 2004, nerve conduction studies of the bilateral 
feet were normal but abnormalities were noted in the 
bilateral peroneal and tibial areas of the ankles. 

In a January 2005 letter, the Veteran's attending physician 
and chiropractor noted the Veteran's reports of burning 
sensation in the toes and metatarsals that interfered with 
walking and sleep.  They also stated that the Veteran 
experienced extreme foot pain on extended walking or 
standing.  They stated that scar tissue from plantar 
fasciitis was inhibiting nerve conductivity but did not 
comment on the nerve conduction studies.  They diagnosed 
"neuritis-plantar fasciitis" of both heels, prescribed 
medication for pain, and referred the Veteran to a podiatrist 
for new shoe inserts.  In a March 2006 letter, a private 
neurologist stated that the Veteran's foot symptoms may be 
tarsal tunnel syndrome or peripheral neuropathy but advised 
the need for a second opinion.  

In April 2008, a VA physician noted a review of the claims 
file and the Veteran's reports of increased foot pain and 
numbness on the soles of his feet.  The Veteran reported 
limitations of standing more than one but less than three 
hours and walking greater than one-quarter but less than one 
mile.  On examination, the physician noted bilateral painful 
motion on dorsiflexion and tenderness of the plantar fascia 
but no weakness, instability, abnormal weight bearing, hallux 
valgus or rigidus, pes cavus, or malunion of the tarsal or 
metatarsal bones.  There was bilateral inward bowing and 
weight bearing over the great toe.  X-rays showed bilateral 
heel spurring, but there was no loss of range of motion.  The 
physician noted a moderate impact on exercise and sports, a 
mild impact on recreation, and no impact on other daily 
activities.  The physician diagnosed plantar fasciitis that 
accounted for the symptoms on the sole region of the foot.  
However, the fasciitis did not account for the changes in 
sensation because the manifestation of loss of sensation was 
not contemporary with the foot surgery.  He referred the 
Veteran for further examination for peripheral neuropathy.  

In May 2008, another VA physician noted a review of the 
claims file and the Veteran's reports of bilateral foot 
numbness and burning that started in 2002.  The physician 
referred to a nerve conduction study that showed bilateral 
peripheral neuropathy in the tibial posterior nerve region 
with tarsal tunnel entrapment.  Gait and balance were normal.  
The physician stated that the disorder caused a severe impact 
on sports, a moderate impact on recreation, exercise, 
traveling, and chores, and a mild or no impact on other daily 
activities.  The physician stated that the peripheral nerve 
disorder was as likely as not related to years of heavy 
pounding on his feet in service.  

As a preliminary matter, the Board concludes that there is 
relative equipoise regarding the medical evidence whether the 
Veteran's bilateral tarsal tunnel entrapment is a separate 
disease process involving loss of sensory functions or is  
related to plantar fasciitis and the residuals of surgery to 
excise heel spurs.  The Board notes that both processes 
contribute to the Veteran's functional disability of foot 
discomfort and inability to stand or walk for extended times 
and distances.  The private physicians in January 2005 stated 
that the disease processes were linked because plantar scar 
tissue was interfering with nerve conduction.  However, nerve 
conduction studies place the deficits at the level of the 
ankles.  The VA physician in April 2008 noted that the foot 
numbness was separate from fasciitis and the residuals of 
foot surgery.  The VA physician in March 2008 diagnosed a 
bilateral peripheral nerve disorder of the feet and suggested 
that it was related to chronic pounding of the feet in 
service.  Resolving all doubt in favor of the Veteran, the 
Board concludes that the Veteran's foot disability is the 
result of both plantar fasciitis and peripheral neuropathy, 
both related to the service-connected disorder but with 
separate symptomatic manifestations.  The Board concludes 
that criteria for plantar fasciitis, analogous to acquired 
flatfoot, and neuritis of the appropriate nerves of the ankle 
may be applied without pyramiding.  See 38 C.F.R. § 4.14 
(2008).   

The Board concludes that an initial compensable rating for 
plantar fasciitis prior to January 10, 2005 is not warranted.  
Following service, the earliest medical evaluation of the 
Veteran's bilateral plantar fasciitis was in June 2004 when a 
VA examiner noted that the Veteran experience discomfort on 
extended standing and walking and used arch supports with 
some relief.  There was no tenderness on the heels or plantar 
surfaces and no callus or bunion formation noted on the 
examination.  A higher rating for plantar fasciitis was not 
warranted because there was no evidence of abnormal weight 
bearing, bowing, or pain on manipulation. 

In their January 10, 2005 letter, two physicians described 
the Veteran's extreme pain caused by long walking or standing 
caused extreme pain.  The physicians included some clinical 
records with nerve conduction studies but no records to 
identify the date of onset of the increased level of foot 
pain from the fasciitis.  Therefore, the Board concludes that 
an increased staged rating of 10 percent is warranted 
starting on January 10, 2005, the date of the physician's 
letter that showed a factual increase in disability with pain 
on use of the feet.  In April 2008, a VA examiner also noted 
weight bearing deficits contemplated by the 10 percent 
rating.  A higher rating for plantar fasciitis is not 
warranted because the symptoms are not severe with objective 
evidence of marked deformity (pronation, abduction, et 
cetera), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  Although the Veteran experiences some foot pain 
on use, there is no limitation of motion, and he is able to 
walk and stand to perform most daily activities.  

The Board further concludes that a staged rating of 10 
percent for neuritis in each foot, effective December 22, 
2004, the date of nerve conduction studies that identified 
loss of nerve conduction of the peroneal and tibial nerves in 
the bilateral ankles, is warranted.  In January 2005, the 
Veteran's physicians described the symptoms as a burning 
sensation at the toes and metatarsals.  In subsequent VA 
examinations, the Veteran reported a feeling of numbness.  
The Board concludes that the symptoms are best characterized 
as mild because they did not markedly increase the overall 
loss of function as the Veteran was still able to walk 
greater than one-quarter mile and stand for greater than one 
hour.  Although the nerve conduction studies identified 
deficits in more than one nerve group, the manifestations of 
loss of nerve conduction result in a single symptom of foot 
numbness.  Therefore, ratings for different nerve groups will 
not be combined. 

A higher rating for neuritis is not warranted because the 
symptoms of neuritis are not moderate.  There is no 
indication of limitation of motion or muscle weakness and the 
Veteran is able to perform all daily activities except for 
sports and extended walking for activities such as shopping.  
There is no indication that the Veteran used any support 
devices other than shoe inserts during the entire period 
covered by this appeal.  The Board also is mindful that the 
two disease processes both contribute to the symptoms, and 
that the combined rating adequately contemplates the 
Veteran's overall disability due to pain and decreased 
mobility.   

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for a low back disorder is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for right shoulder impingement syndrome is 
denied. 

An initial compensable disability rating for bilateral 
plantar fasciitis prior to January 10, 2005 is denied.

A staged rating of 10 percent for bilateral plantar fasciitis 
effective January 10, 2005, is granted, subject to the legal 
criteria governing the payment of monetary benefits.

A staged, separate, disability rating of 10 percent each for 
neuritis of the left foot 


and right foot, effective December 22, 2004, is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


